Name: 85/569/EEC: Council Decision of 20 December 1985 on the conclusion of the mutual restraint arrangement between the European Economic Community and the Republic of Finland on trade in cheese
 Type: Decision
 Subject Matter: nan
 Date Published: 1985-12-31

 Avis juridique important|31985D056985/569/EEC: Council Decision of 20 December 1985 on the conclusion of the mutual restraint arrangement between the European Economic Community and the Republic of Finland on trade in cheese Official Journal L 370 , 31/12/1985 P. 0041 Spanish special edition: Chapter 11 Volume 25 P. 0077 Portuguese special edition Chapter 11 Volume 25 P. 0075 *****COUNCIL DECISION of 20 December 1985 on the conclusion of the mutual restraint arrangement between the European Economic Community and the Republic of Finland on trade in cheese (85/569/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the temporary mutual restraint arrangement between the European Economic Community and the Republic of Finland, Having regard to the proposal from the Commission, Whereas the abovementioned arrangement expires on 31 December 1985; whereas it is advisable, in the light of experience, to conclude a new arrangement; Whereas the Commission has conducted negotiations on the matter with the Republic of Finland and has reached a satisfactory agreement with that country, HAS DECIDED AS FOLLOWS: Article 1 The mutual restraint arrangement between the European Economic Community and the Republic of Finland on trade in cheese is hereby approved on behalf of the Community. The text of the arrangement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the arrangement in order to bind the Community. Done at Brussels, 20 December 1985. For the Council The President R. KRIEPS